                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                            UNITED STATES OF AMERICA,
                                   9                                                       Case No. 5:12-cr-583 EJD
                                                        Plaintiff,
                                  10                                                       ORDER DENYING MOTION FOR
                                                 v.                                        EARLY TERMINATION OF
                                  11                                                       SUPERVISED RELEASE
                                            JONATHAN HOANG,
                                  12                                                       Dkt. No. 81
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14   I.      INTRODUCTION

                                  15           Presently before the court is Defendant Jonathan Hoang’s motion for early termination of

                                  16   his supervised release to “time already served.” Motion 1. Hoang’s three-year term of supervised

                                  17   release will expire on January 23, 2020. The Government opposes the motion. the U.S.

                                  18   Probation Office recommends terminating supervision as scheduled. For the reasons set forth

                                  19   below, Hoang’s motion will be denied.

                                  20   III.    BACKGROUND

                                  21           In September of 2013, Hoang pled guilty to violation of 18 U.S.C. sections 506(a)(2) (Use

                                  22   and Possession of a Counterfeit Seal of an Agency of the United States), 912 (Pretending to Be an

                                  23   Officer or Employee of the United States) and 506(a)(3) (Use and Possession of a Counterfeit Seal

                                  24   of an Agency of the United States), and 15 U.S.C. §§78j(b) and 78ff, 17 C.F.R. §§240.10b-5

                                  25   (Securities Fraud). On July 2, 2014, Defendant was sentenced to 72 months imprisonment and

                                  26   three years of supervised release. Defendant was also ordered to pay $3 million in restitution to

                                  27   the thirty-six (36) individuals who were victimized by Defendant. Hoang was released from

                                  28   Case No.: 5:12-cr-00583-EJD-1
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        1
                                   1   custody on January 24, 2017.

                                   2   III.    STANDARDS

                                   3           Pursuant to 18 U.S.C. § 3583(e)(2), the court may, after considering a subset of sentencing

                                   4   factors, “modify, reduce, or enlarge the conditions of supervised release, at any time prior to the

                                   5   expiration or termination of the term of supervised release, pursuant to the provisions of the

                                   6   Federal Rules of Criminal Procedure relating to the modification of probation and the provisions

                                   7   applicable to the initial setting of the terms and conditions of post-release supervision.” 18 U.S.C.

                                   8   §3583(e)(2). The sentencing factors to be considered are: “the nature and circumstances of the

                                   9   offense, the need for deterrence, the need to protect the public, the need to provide defendant with

                                  10   training or medical care, and the relevant provisions of the Sentencing Guidelines.” United States

                                  11   v. Gross, 307 F.3d 1043, 1044 (9th Cir. 2002).

                                  12           “[T]he district courts have broad discretion to alter the conditions of a defendant’s
Northern District of California
 United States District Court




                                  13   supervised release.” United States v. Miller, 205 F.3d 1098, 1100 (9th Cir. 2000). “Occasionally,

                                  14   changed circumstances-for instance, exceptionally good behavior by the defendant or a downward

                                  15   turn in the defendant’s ability to pay a fine or restitution imposed as conditions of release-will

                                  16   render a previously imposed term or condition of release either too harsh or inappropriately

                                  17   tailored to serve the general punishment goals of section 3553(a).” United States v. Lussier, 104

                                  18   F.3d 32, 36 (2nd Cir. 1997) (emphasis added). The modification or termination mechanism

                                  19   provided by § 3583(e)(1) allows the court “to respond to changes in the defendant’s circumstances

                                  20   that may render a previously imposed condition of release either too harsh or inappropriately

                                  21   tailored to serve the general punishment goals of § 3553(a).” United States v. Gross, 307 F.3d at

                                  22   1044.

                                  23   V.      DISCUSSION

                                  24           Hoang asserts that early termination of supervised release is appropriate for several

                                  25   reasons: he “is of low risk to reoffend”; he has been gainfully and regularly employed during his

                                  26   term of supervised release; he has no educational or vocational needs that Probation could help

                                  27   him with; he has made restitution payments in excess of the court-ordered $200 per month; he has

                                  28   Case No.: 5:12-cr-00583-EJD-1
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        2
                                   1   “turned [his] life around” by staying out of trouble, keeping stable employment, and volunteering

                                   2   at his church to provide support to recovering addicts; he has the support of his fiancée and their

                                   3   young daughter who inspire him daily to lead a law-abiding life; and he poses no risk of a danger

                                   4   to the victims in this case or to the general public.

                                   5          After considering all the statutory factors, the Court agrees with the Government that

                                   6   Hoang has not demonstrated the type of circumstances justifying a modification or termination of

                                   7   his supervised release. Although Hoang’s post-incarceration accomplishments are commendable,

                                   8   his compliance with release conditions, resumption of employment and engagement of family life

                                   9   are all expected milestones rather than exceptionally good behavior rendering continued

                                  10   supervision no longer appropriate. See United States v. McKay, 352 F. Supp. 3d 359, 361 (E.D.

                                  11   N.Y. 2005) (finding that defendant’s resumption of his “pre-incarceration life,” including the

                                  12   restoration of family participation, “are expected of a person on supervised release and do not
Northern District of California
 United States District Court




                                  13   constitute the ‘exceptional behavior’ “ contemplated by § 3583(e)(1)); see also United States v.

                                  14   Wientraub, 371 F. Supp. 2d 164, 167 (Dist. Conn. 2005) (“Although Weintraub’s ongoing and for

                                  15   compliance with all conditions of supervised release, including payment of the fine and restitution,

                                  16   is commendable, in the end that is what is required of all criminal defendants and is not a basis for

                                  17   early termination of his supervised release.”).

                                  18          The seriousness of Defendant’s crimes also weighs against early termination of supervised

                                  19   release. Hoang defrauded over thirty victims by pretending to sell them stock that did not exist.

                                  20   In many cases, he lulled victims by claiming he was a DEA agent. The fraud Hoang committed

                                  21   was extensive not only in terms of the number of victims, but also the amount of loss. Over the

                                  22   course of several years, Hoang defrauded victims out of $3 million. Hoang continued to defraud

                                  23   victims even after his arrest. The three-year term of supervised release is well justified by the

                                  24   gravity of Defendant’s conduct.

                                  25   //

                                  26   //

                                  27

                                  28   Case No.: 5:12-cr-00583-EJD-1
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        3
                                   1   V.    CONCLUSION

                                   2         For the reasons stated above, Hoang’s motion for early termination of supervised release is

                                   3   DENIED.

                                   4         IT IS SO ORDERED.

                                   5   Dated: December 9, 2019                    ______________________________________
                                                                                    EDWARD J. DAVILA
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:12-cr-00583-EJD-1
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        4
